Stephens, J.
Where a judgment against a defendant has been set aside upon affidavit of illegality, upon the ground of a defective process attached to the petition, the original suit is still pending; and where such a defendant resided in a county other than the one in which the suit was pending, and the second original which was served upon him contained a process directed to the sheriff of the county in which the suit was pending and not to the sheriff of the county in which the defendant resided, it was not error for the trial judge, at a subsequent term of court, to pass an order perfecting process and ordering that the defendant be served. See, in this connection, Cox v. Strickland, 120 Ga. 104 (9) (47 S. E. 912, 1 Ann. Cas. 870); White v. Hart, 35 Ga. 270.

Judgment affirmed.


Jenhms, P. J., and Bell, J., concur.